United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.M., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Jackson, MS, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 19-0469
Issued: July 24, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
JANICE B. ASKIN, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On December 28, 2018 appellant filed a timely appeal from a December 18, 2018 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has met his burden of proof to establish more than 24 percent
permanent impairment of his right upper extremity, for which he previously received a schedule
award.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
This case has previously been before the Board.2 The facts and circumstances of the case
as set forth in the Board’s prior decision are incorporated herein by reference. The relevant facts
are as follows.
On May 11, 2006 appellant, then a 52-year-old postal driver, sustained a traumatic injury
while in the performance of duty due to forcefully pulling the stuck door of a general purpose
container. OWCP accepted his claim for bilateral complete rotator cuff ruptures and sprain of his
right shoulder/upper arm (rotator cuff). On October 15, 2007 it granted appellant a schedule award
for 16 percent permanent impairment of his right upper extremity.3
On June 11, 2013 appellant underwent OWCP-authorized right shoulder surgery, including
reverse total shoulder arthroplasty and tenodesis of his biceps tendon. On February 6, 2014
Dr. Daniel P. Dare, a Board-certified orthopedic surgeon, reported that the right-sided arthroplasty
was “doing actually quite well.”
In August 2014, appellant filed a claim for an increased schedule award (Form CA-7).
By decision dated November 19, 2014, OWCP denied his claim, noting that Dr. Dare had
not responded to its August 12, 2014 request to provide a right upper extremity impairment rating
under the standards of the sixth edition of the American Medical Association, Guides to the
Evaluation of Permanent Impairment (A.M.A., Guides).4
OWCP subsequently referred appellant’s case to Dr. Howard P. Hogshead, a Boardcertified orthopedic surgeon serving as a district medical adviser (DMA) for OWCP, and requested
that he provide an opinion on right upper extremity permanent impairment under the standards of
the sixth edition of the A.M.A., Guides. On January 9, 2015 Dr. Hogshead applied the diagnosisbased impairment (DBI) rating method, found at Table 15-5 of the sixth edition of A.M.A., Guides,
and determined that appellant’s right total shoulder arthroplasty represented 24 percent permanent
impairment of his right upper extremity. As appellant had already received a schedule award for
16 percent impairment of his right upper extremity, he was entitled to an award for an additional
8 percent.
In March 2015, appellant submitted an undated report from Dr. Dare, who provided an
opinion that appellant had 24 percent permanent impairment of his right upper extremity due to
his right total shoulder arthroplasty.
By decision dated June 22, 2015, a representative of OWCP’s Branch of Hearings and
Review reversed the November 19, 2014 denial of an increased schedule award and directed
OWCP to pay benefits for an additional eight percent based on the opinions of Dr. Dare and

2

Docket No. 15-1633 (issued October 27, 2015).

3

The October 15, 2007 decision also granted nine percent of the left upper extremity.

4

A.M.A., Guides (6th ed. 2009).

2

Dr. Hogshead. By decision dated July 8, 2015, OWCP issued a schedule award for an additional
eight percent permanent impairment of appellant’s right upper extremity.
Appellant submitted a September 29, 2015 report from Dr. Dare who reported physical
examination findings from that date. Dr. Dare advised that appellant was able to lift his arms and
place them behind his head and low back. He observed that appellant’s right total shoulder
arthroscopy was well healed.
Appellant appealed OWCP’s July 8, 2015 decision to the Board and, by decision dated
October 27, 2015,5 the Board set aside the July 8, 2015 decision and remanded the case to OWCP
for further development. The Board found that both Dr. Dare and Dr. Hogshead had provided
incomplete impairment ratings due to their failure to calculate grade modifiers per Chapter 15 of
the sixth edition of the A.M.A., Guides. The Board directed OWCP, upon remand, to obtain a
supplemental report from Dr. Hogshead, the DMA, which addressed this deficiency.
Upon remand, OWCP referred appellant’s case to Dr. Morley Slutksy, a Board-certified
occupational medicine physician serving as a DMA, and requested that he provide a right upper
extremity permanent impairment rating under the sixth edition of the A.M.A., Guides.
In a May 9, 2016 report, Dr. Slutsky provided an impairment rating based on the findings
of Dr. Dare’s September 29, 2015 report. He applied the DBI rating method and found that, under
Table 15-5 on page 405, appellant’s right total shoulder arthroscopy (Class 2) warranted a 24
percent default value for permanent impairment of his right upper extremity.6 Dr. Slutsky
determined that, per the standards on page 405 through 411, appellant had a functional history
grade modifier of 1, physical examination grade modifier of 2, and clinical studies grade modifier
of 2. Application of the net adjustment formula, found on page 411, required movement one space
to the left of the default value on Table 15-5, and therefore the total permanent impairment of
appellant’s right upper extremity was 22 percent.7
By decision dated May 23, 2016, OWCP found that appellant did not meet his burden of
proof to establish more than 24 percent permanent impairment of his right upper extremity, for
which he previously received schedule awards. It determined that Dr. Slutsky’s finding of 22
percent permanent impairment of appellant’s right upper extremity did not support an increased
schedule award as appellant had already been compensated for 24 percent permanent impairment.
On September 4, 2018 appellant filed a claim for an increased schedule award. In a
development letter dated October 3, 2018, OWCP requested that he submit additional evidence in
support of his claim for an increased schedule award. It provided appellant 30 days to submit such
evidence.

5

Supra note 2.

6

Dr. Slutsky asserted that the DBI rating method was the preferred rating method for evaluating permanent
impairment under the A.M.A., Guides.
7
Dr. Slutsky determined that appellant’s date of maximum medical improvement was September 29, 2015, the date
of Dr. Dare’s physical examination.

3

Appellant subsequently submitted an October 15, 2018 report from Dr. Dare, who reported
findings of the physical examination he conducted on that date. These findings included range of
motion (ROM) findings for appellant’s right shoulder. Dr. Dare opined, without elaboration, that
appellant had 18 percent permanent impairment of his right upper extremity, a degree of
impairment he acknowledged was less than the 24 percent permanent impairment for which he
previously received schedule awards.
By decision dated December 18, 2018, OWCP again found that appellant did not meet his
burden of proof to establish more than 24 percent permanent impairment of his right upper
extremity. It determined that Dr. Dare’s finding of 18 percent permanent impairment of
appellant’s right upper extremity did not support an increased schedule.
LEGAL PRECEDENT
The schedule award provisions of FECA8 and its implementing federal regulations,9 set
forth the number of weeks of compensation payable to employees sustaining permanent
impairment from loss, or loss of use, of scheduled members or functions of the body. However,
FECA does not specify the manner in which the percentage of loss shall be determined. For
consistent results and to ensure equal justice under the law for all claimants, OWCP has adopted
the A.M.A., Guides as the uniform standard applicable to all claimants.10 As of May 1, 2009, the
sixth edition of the A.M.A., Guides is used to calculate schedule awards.11
With respect to the upper extremities, the sixth edition requires identifying the impairment
class for the class of diagnosis (CDX), which is then adjusted by grade modifiers based on
functional history (GMFH), physical examination (GMPE) and clinical studies (GMCS).12 The
net adjustment formula is (GMFH - CDX) + (GMPE - CDX) + (GMCS - CDX).13
Regarding the application of ROM or DBI impairment methodologies in rating permanent
impairment of the upper extremities, FECA Bulletin No. 17-06 provides:
“As the [A.M.A.,] Guides caution that if it is clear to the evaluator evaluating loss
of ROM that a restricted ROM has an organic basis, three independent
measurements should be obtained and the greatest ROM should be used for the

8

5 U.S.C. § 8107.

9

20 C.F.R. § 10.404.

10

Id. at § 10.404(a).

11

Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims, Chapter
2.808.5(a) (February 2013); Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700.2
and Exhibit 1 (January 2010).
12

A.M.A., Guides at 383-412.

13

Id. at 411.

4

determination of impairment, the CE [claims examiner] should provide this
information (via the updated instructions noted above) to the rating physician(s).
“Upon initial review of a referral for upper extremity impairment evaluation, the
DMA should identify (1) the methodology used by the rating physician (i.e. DBI or
ROM) and (2) whether the applicable tables in Chapter 15 of the [A.M.A.,] Guides
identify a diagnosis that can alternatively be rated by ROM. If the [A.M.A.,] Guides
allow for the use of both the DBI and ROM methods to calculate an impairment
rating for the diagnosis in question, the method producing the higher rating should
be used.” (Emphasis in the original.)14
The Bulletin further advises:
“If the rating physician provided an assessment using the DBI method and the
[A.M.A.,] Guides allow for use of ROM for the diagnosis in question, the DMA
should independently calculate impairment using both the ROM and DBI methods
and identify the higher rating for the CE.
“If the medical evidence of record is [in]sufficient for the DMA to render a rating
on ROM where allowed, the DMA should advise as to the medical evidence
necessary to complete the rating. However, the DMA should still render an
impairment rating using the DBI method, if possible, given the available
evidence.”15
ANALYSIS
The Board finds that this case is not in posture for decision.
The Board has previously found that OWCP had inconsistently applied Chapter 15 of the
sixth edition of the A.M.A., Guides when granting schedule awards for upper extremity claims.
No consistent interpretation had been followed regarding the proper use of the DBI or the ROM
methodology when assessing the extent of permanent impairment for schedule award purposes.16
The purpose of the use of uniform standards is to ensure consistent results and to ensure equal
justice under the law to all claimants.17 In T.H., the Board concluded that OWCP physicians are
at odds over the proper methodology for rating upper extremity impairment, having observed
attending physicians, evaluating physicians, second opinion physicians, impartial medical
examiners, and DMAs use both DBI and ROM methodologies interchangeably without any
consistent basis. Furthermore, the Board observed that physicians interchangeably cited to
language in the first printing or the second printing when justifying use of either ROM or DBI

14

FECA Bulletin No. 17-06 (issued May 8, 2017).

15

Id.

16

T.H., Docket No. 14-0943 (issued November 25, 2016).

17

Ausbon N. Johnson, 50 ECAB 304, 311 (1999).

5

methodology. The Board therefore found that OWCP should develop a consistent method for
calculating permanent impairment for upper extremities, which could be applied uniformly.
As noted-above, FECA Bulletin No. 17-06 provides that, if the rating physician provided
an assessment using the DBI method and the A.M.A., Guides allows for use of ROM for the
diagnosis in question, the DMA should independently calculate impairment using both the ROM
and DBI methods and identify the higher rating for the CE.18
The Board therefore finds that this case requires further development of the medical
evidence. Since Dr. Slutsky provided a rating of appellant’s right shoulder impairment under the
DBI rating method and evaluation of loss of ROM due to appellant’s diagnosed right shoulder
condition is allowed (by asterisk) pursuant to Table 15-5 of the A.M.A., Guides, Dr. Slutsky should
have independently calculated appellant’s impairment using both the ROM and DBI methods and
identified the higher rating for the CE. If the medical evidence of record is insufficient for
Dr. Slutksy to render a rating using the ROM or DBI method, he should advise as to the medical
evidence necessary to complete the rating.19
This case will therefore be remanded for application of FECA Bulletin No. 17-06. After
such further development of the medical evidence as deemed necessary, OWCP shall issue a de
novo decision.
CONCLUSION
The Board finds that this case is not in posture for decision.

18

See supra note 16.

19

Id.

6

ORDER
IT IS HEREBY ORDERED THAT the December 18, 2018 decision of the Office of
Workers’ Compensation Programs is set aside, and the case is remanded to OWCP for action
consistent with this decision.
Issued: July 24, 2019
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

7

